Citation Nr: 1724970	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-22 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an extension of the Appellant's delimiting date for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, and from July 1974 to October 1979.  The Appellant and the Veteran were legally married in January 2005, and were divorced in August 2013.  The Veteran is still alive.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for an extension of the delimiting date for DEA benefits for the Appellant.  The Appellant timely appealed that decision.

The Board notes that a travel board hearing was scheduled in April 2017.  The Appellant did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Appellant's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA accepted February 1995 as the date of the Veteran and Appellant's marriage; the parties divorced in August 2013; the Veteran is still alive.  

2.  The Appellant became eligible for Chapter 35 DEA spousal education benefits on September 14, 1998, the date that the Veteran was deemed totally disabled; the Appellant was informed of this award in a November 12, 1998 letter.  

3.  The most advantageous date of eligibility to the Appellant in this case is November 12, 1998; the date of notification; therefore, the delimiting date in this case is November 12, 2008.

4.  The Appellant has not demonstrated that she, herself, had a mental or physical disability with prevented her from initiating or completing her chosen program of education during her eligibility period.

5.  The "saving" provision under 38 C.F.R. § 21.3046(c)(2) is not for application in this case, as the Appellant did not apply for and establish a course of study prior to December 27, 2001, which she would be currently continuing at this time.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the Appellant's delimiting date for DEA benefits under Chapter 35, Title 38 of the United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.3046, 21.3047 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information or evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to notify and assist applies only to claims filed under Chapter 51, Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This claim relates to educational benefits governed by Chapter 35 of Title 38, such that the provisions of the VCAA are not applicable in this case.  

Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, in a March 2009 letter, the Appellant was notified of the evidence needed to substantiate her claim.  A subsequent June 2010 Statement of the Case provided further notice regarding the issue of entitlement to educational benefits.  At no time has the Appellant alleged that notice in this case was less than adequate.   

Accordingly, the Board finds that the AOJ has satisfied its duty to notify and assist, such that adjudication of this claim presents no risk of prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus for those reasons set forth above, no further notice or assistance to the Appellant is required to fulfill VA's duty regarding the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Legal Criteria and Analysis

Basic eligibility for Chapter 35 benefits can be established in several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. 
§ 3501(a) (1) (D) (i) (West 2014); 38 C.F.R. § 21.3021(a) (3) (i) (2016). 

The beginning date of eligibility for the spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  See 38 U.S.C.A. § 3512(b) (1) (West 2014); 38 C.F.R. § 21.3046(a) (2016).

Educational assistance expires 10 years after one of the following occurs: (1) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (2) the date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; or (3) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  See 38 U.S.C.A. § 3512(b) (1) (West 2014); 38 C.F.R. § 21.3021(a) (2016).

However, the 10-year delimiting period may be extended if the eligible spouse: 
(1) Applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  See 38 U.S.C.A. § 3512(b) (2) (West 2014); 38 C.F.R. § 21.3047(a) (i-iv) (2016).  The extension period shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  See 38 C.F.R. § 21.3047(c) (2016).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  See 38 C.F.R. § 21.3047(a) (2) (i) (2016).

As such, the Appellant is currently seeking an extension of the delimiting date for her Chapter 35 DEA benefits.  She has offered two theories in support of her claim.

First, the Appellant argues that the date of eligibility for her educational benefits should correspond to the date of her marriage to the Veteran.  

In this regard, the Board notes that the Appellant first applied for educational benefits in October 1998.  At that time, the Appellant provided a marriage certificate indicating that she and the Veteran married in February 1995.  In light of this representation, the Appellant was awarded DEA benefits, effective September 14, 1998.  She was informed of this decision in a November 1998 letter.

However, the record reflects that the Veteran was married to another individual in February 1995.  As such, the Veteran divorced his first spouse in October 2003, and subsequently married the Appellant in January 2005. 

Accordingly, the Appellant now contends that the date of eligibility for her DEA benefits should correspond to her January 2005 marriage to the Veteran.

The Board rejects this contention for several reasons.  First, the Appellant provided a copy of the February 1995 marriage certificate upon her initial filing for benefits in October 1998.  Acting in good faith upon the reliability of that document, VA accepted the February 1995 marriage date and awarded DEA benefits as a result.  Essentially, the Appellant now seeks to nullify this award of benefits on the basis that her marriage to the Veteran was not valid at that time.  However, to accept this argument would effectively be to improperly extend the Appellant's period of benefits, without a valid basis for doing so.  There are no laws or regulations to support the Appellant's efforts to retroactively alter the accepted date of marriage, particularly in an effort to modify the award of educational benefits.  Instead, the Board finds that VA acted properly and in good faith in awarding DEA benefits in October 1998, such that the decision is now binding.      

Further, the Appellant did not signal her disagreement with the eligibility date until the ten-year period had nearly vested.  Per VA regulations, the beginning date of eligibility for the spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is: (1) The effective date that the veteran was deemed totally and permanently disabled; (2) the date of notification; or (3) any date between the dates as specified by the eligible spouse.  38 U.S.C.A. 
§ 3512 (b) (1) (West 2014); 38 C.F.R. § 21.3046(a) (2) (iii) (A)-(C) (2016).  This date may not be changed once a spouse has chosen it.  38 C.F.R. § 21.3046(a) (2) (iv) (2016).  

By all accounts, the Appellant initially consented to the eligibility date as set forth in the November 1998 letter of determination.  The claims file includes multiple documents submitted by the Appellant that indicate her intent to enroll in an academic program at Drake Business School in 1998 upon her receipt of DEA benefits.  The Appellant was subsequently contacted on numerous occasions regarding her receipt of benefits, yet she failed to clarify her marital status until June 2009, after VA uncovered the disparity in marriage licenses and requested clarification.  As such, the Board finds that the Appellant chose the eligibility date as set forth in the November 1998 letter, such that this date may no longer be altered.  Id.

In this regard, the Board acknowledges that the November 1998 letter dictates September 14, 1998 as the eligibility date for DEA benefits.  However, the Board assigns November 12, 1998, as the proper eligibility date, as this corresponds to the date of the notification letter and is more advantageous to the spouse.  See 38 U.S.C.A. § 3512(b) (1) (West 2014); 38 C.F.R. § 21.3046(a) (2016).

Additionally, in reaching the above conclusion, the Board does not disregard the Appellant's representation that she became aware of the Veteran's first marriage in October 1995, and thus did not apply for educational benefits at that time.  See lay statement dated June 2009.  However, the evidence of record directly refutes the Appellant's contention, in that an application for benefits was first received in October 1998.  Thus if the Appellant's testimony is to be believed, she submitted an application for DEA benefits despite the knowledge that her marriage to the Veteran was not valid at the time.  As such, the Board lends greater credibility to the evidence of record in assessing the Appellant's argument, and thus concludes that November 12, 1998, is the proper eligibility date at this time.  

Nevertheless, the Appellant has presented an additional theory of entitlement for the Board's consideration.  Specifically, the Appellant has argued that she was unable to pursue her chosen academic program due to the nature of the Veteran's service-connected posttraumatic stress disorder (PTSD), which caused significant sleep impairment, required management via multiple medications, and often compelled the Veteran to go "missing for weeks at a time."  See lay statement dated January 2009.  

In this regard, the Board seeks to make a critical distinction.  The Appellant's claim may be granted upon evidence that she was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period due to a physical or mental disability that did not result from willful misconduct.  However, the Appellant has made no such indication.  Instead, it appears that throughout the Appellant's eligibility period, she was physically and mentally sound and able to pursue her chosen educational program.  

Thus although the Board is sympathetic to the Appellant's claim, the record establishes only that she was prevented from completing her educational program because she was tending to the Veteran's needs.  Regrettably, this does not serve as a valid basis upon which to grant the Appellant's claim.    

To that end, 38 C.F.R. § 21.3047(a) addresses the physical or mental disability of the eligible spouse.  In essence, regulatory provisions require that the appellant be unable to initiate or complete her chosen program of education within the applicable period of eligibility due to her own physical or mental disability.  38 C.F.R. 
§ 21.3047(2) (ii) (2016).  Again, there is no evidence that the Appellant was unable to complete her educational program due to her own physical or mental disabilities.  Furthermore, there is no evidence that the demands of caring for the Veteran, as manifested physically and emotionally, constituted a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii) (2016).  As such, the Board must deny an extension of the Appellant's delimiting date because she has not shown that she was unable to pursue her chosen education program during the eligibility period due to a physical or mental disability.  

Briefly, the Board turns to the matter of an "endless" delimiting date.  In 2001, the Court held that the provisions of 38 U.S.C.A. § 3512(b) (1) determine the eligibility period for spouses and surviving spouses.  Ozer v. Principi, 14 Vet. App. 257 (2001).  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. 
§ 21.3046(c) (1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b) (1), the statute that set forth the delimiting period for such eligibility.  In other words, the Court found that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  

Thereafter, pursuant to Pub. Law 107-103, Congress invalidated this finding and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c) (4), 115 Stat. 985 (2001). 

Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  See 38 C.F.R. § 21.3046(c) (1) (ii) (2016).

In this case, the Board acknowledges that the eligibility determination was issued prior to December 27, 2001.  However, the evidence of record demonstrates that the Appellant has since changed her program of education, such that the 10-year delimiting date provision applies.  Specifically, the Appellant was first approved to enroll in computerized business classes at Drake Business School.  See notification letter dated November 1998.  Since that time, the Appellant has requested DEA benefits with the cited goal of receiving a nursing degree from the New Rochelle College for Nursing.  See lay statement dated May 2009.  As this documents a clear change in educational program, the Appellant is now subject to the 10-year eligibility period as outlined above.  See 38 C.F.R. § 21.3046(c) (1) (ii) (2016).

Thus, while the Board sympathizes with the Appellant in this case, VA law and regulations are unable to grant her an extension of her delimiting date because she: 
(1) Did not apply for and establish a course of study prior to December 27, 2001 which she would be currently continuing at this time; and (2) was not prevented from pursuing a course of education during her 10-year eligibility period as a result of her own mental or physical disability that was not the result of willful misconduct.  Accordingly, the Appellant's claim must be denied at this time.  See 38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.3046, 21.3047 (2016).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an extension of the Appellant's delimiting date for DEA spousal education benefits under Chapter 35, Title 38 of the United States Code, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


